Citation Nr: 0012479	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-34 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1951 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied the 
veteran's attempt to reopen his claims for service connection 
for a back and stomach disorders.  That rating decision also 
denied service connection for post traumatic stress disorder.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of a current 
diagnosis of post traumatic stress disorder.

3.  The veteran has failed to provide any information related 
to alleged stressors.  

4.  The Board denied the veteran's attempt to reopen his 
claims for service connection for a low back disorder and a 
gastrointestinal disorder in November 1990.  This decision is 
final.  

5.  No competent medical evidence establishing a relationship 
between any current back or gastrointestinal disability and 
the veteran's active military service has been received since 
the November 1990 Board decision.  

6.  The evidence received since the November 1990 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The appellant has not presented a well grounded claim for 
service connection for post traumatic stress disorder, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1999).  

2.  The November 1990 decision of the Board denying service 
connection for a low back disorder and a gastrointestinal 
disorder is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
1999).

3.  Evidence received since the November 1990 Board decision 
denying service connection for a low back disorder and a 
gastrointestinal disorder is not new and material, and the 
veteran's claim for service connection for a low back 
disorder and a gastrointestinal disorder has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

The Board notes that the veteran has previously filed claims 
for service connection for a general psychiatric disorder, 
often under the claim of a nervous condition.  The claim for 
service connection for a psychiatric disorder has been denied 
and that decision is final.  However, there are specific 
regulations which provide criteria for service connection for 
post traumatic stress disorder (PTSD).  As such, a claim for 
service connection for PTSD is distinct from a general claim 
of service connection for a psychiatric disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had PTSD or a stressor during 
service; (2) whether he has any current PTSD; and, if so, (3) 
whether this current disability is etiologically related to 
active service.  The Board concludes that medical evidence is 
needed to lend plausible support for all of the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The RO has obtained a large amount of medical evidence, most 
of which are VA medical treatment records.  This evidence 
fills a claims file that is three volumes thick.  There is 
ample evidence which reveals that the veteran suffers from a 
psychiatric disorder.  However, there is absolutely no 
competent medical evidence of record which reveals that the 
veteran has a diagnosis of PTSD.  VA medical treatment 
records reveal that the veteran required inpatient 
psychiatric treatment several times in 1996.  The diagnoses 
were delusional disorder and depression.  More recent VA 
treatment records from 1999 reveal that the veteran requires 
outpatient treatment for depression and anxiety.  

The Board has reviewed the large volume of medical evidence 
of record which spans the period of time from the present all 
the way back to the veteran's period of military service in 
the early 1950s.  In all of this evidence there is no 
diagnosis of PTSD.  In fact, the claim for service connection 
for PTSD is the result of a statement, VA Form 21-4138, 
submitted by the veteran in October 1994 in which he stated 
that "I feel that my service time in Korea has caused most 
of my problems.  PTSD."  The veteran's discharge papers, DD-
214, are of record.  They reveal that the veteran never 
served in Korea.  Moreover, in November 1994 the RO 
specifically requested information from the veteran so that 
the RO could undertake to verify any in-service stressors 
alleged by the veteran.  He never responded.  

Simply put, there is no competent medical evidence showing 
that the veteran is, or has ever been, diagnosed with PTSD.  
The veteran simply mentioned PTSD in a statement to the RO 
and has failed to submit any evidence to support such a 
claim.  With no diagnosis of PTSD the veteran does not have a 
current disability and does not meet the first element 
required for the claim to be well grounded.  See Caluza, 7 
Vet. App. at 506.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

II.  New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

"Congenital and developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation" for service connection purposes.  38 C.F.R. 
§ 3.303(c) (1999).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim the claim to reopen 
fails on that basis and the inquiry ends.  

In the rating decision on appeal, the RO cited the definition 
of material evidence enunciated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  Subsequent to this rating action, the Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  The rating decision 
also cited the provisions of 38 C.F.R. § 3.156(a) and 
determined that the "evidence submitted in connection with 
the current claim does not constitute new and material 
evidence because it is not directly relevant to the issue 
considered."  The veteran was also provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156, in the statement of 
the case and it is clear from the reasons and bases provided 
in the statement of the case that this regulation was 
considered.  Thus, the Board finds that the veteran will not 
be prejudiced by the Board's now considering the issue in 
accordance with the provisions of Hodge.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

A.  Back

Entitlement to service connection for a back disorder was 
first denied in 1953.  Ever since the veteran has attempted, 
on numerous occasions, to reopen this claim.  In this case, 
the Board most recently denied the veteran's attempt to 
reopen his claim for service connection for a back disorder 
in a November 1990 decision.  The Board decision is final.  
38 U.S.C.A. § 7104(b) (West 1991).  

The matter under consideration in this case is whether a low 
back disorder was incurred, or aggravated during the 
veteran's active military service.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the November 1990 Board decision 
which is relevant to, and probative of, this matter under 
consideration.

The evidence of record at the time of the November 1990 Board 
rating decision which was relevant to the veteran's claim for 
service connection for a low back disorder was:  the 
veteran's service medical records, VA medical treatment 
records, and private medical treatment records.  

The veteran's service medical records appear to be complete.  
The service medical records noted a low back injury prior to 
military service.  During military service the veteran again 
had low back pain.  The ultimate diagnosis of the veteran's 
low back pain was a developmental abnormality of the 
veteran's spinal lordosis.  A November 1952 VA orthopedic 
consultation revealed "spina bifida occulta and confirms 
lordosis."  VA and private medical records reveal that the 
veteran had continued complaints of low back pain and in 1961 
he required surgical treatment of a herniated lumbar disc.  
Treatment records up to 1990 also reveal continued instances 
of lifting injuries of the back, and of back pain.  

In this case the evidence submitted since the November 1990 
Board decision that refers to the veteran's low back disorder 
includes VA medical treatment records and written statements 
from the veteran.  The Board concludes that this evidence is 
not new; rather, this evidence is cumulative and redundant of 
evidence which was already of before the Board when it denied 
service connection for a low back disorder in November 1990.  

The RO has obtained a considerable volume of VA medical 
records since the 1990 Board decision.  Most of this evidence 
shows medical treatment for medical disorders unrelated to 
the veteran's back.  The few treatment records related to the 
veteran's back show continued complaints of low back pain.  
These records merely confirm the veteran's continued low back 
disorder; they do not relate the veteran's low back disorder 
to service or indicate that the veteran's initial low back 
disorder was not developmental in nature.  

The written statements submitted by the veteran are merely 
recitations of his medical history along with his assertions 
that the evidence shows that his back disorder warrants 
service connection.  The Board notes that the veteran has 
made these same assertions in numerous prior attempts to 
reopen this claim ever since the 1950s.  However, an 
appellant's own recitations of his medical history does not 
constitute new and material evidence sufficient to reopen his 
claim when this account has already been rejected by the VA. 
Chavarria v. Brown, 5 Vet. App. 468 (1993).  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the November 1990 
Board decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The Board's prior denial of service connection for a low back 
disorder remains final.  See Colvin, 1 Vet. App. 171; 38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(1999).

B.  Gastrointestinal Disorder

Entitlement to service connection for a gastrointestinal 
disorder was first denied in 1959.  Ever since the veteran 
has attempted, on numerous occasions, to reopen this claim.  
The claim has been couched in various terms over the years 
such as stomach disorder and ulcers.  However, it is clear 
that whatever the terminology used, the claim is essentially 
the same in each case, namely that the veteran asserts he 
incurred a gastrointestinal disorder during military service.  
In this case, the Board most recently denied the veteran's 
attempt to reopen his claim for service connection for a 
gastrointestinal disorder, as ulcer disease, in a November 
1990 decision.  The Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  

The matter under consideration in this case is whether a 
gastrointestinal disorder was incurred during, or aggravated 
by, the veteran's active military service.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the November 1990 Board decision 
which is relevant to, and probative of, this matter under 
consideration.

The evidence of record at the time of the November 1990 Board 
decision which was relevant to the veteran's claim for 
service connection for a gastrointestinal disorder was:  the 
veteran's service medical records, VA medical treatment 
records, and private medical treatment records.     

The veteran's service medical records appear to be complete.  
There is no indication in any of the service medical records 
of any complaints, or diagnosis, of a gastrointestinal 
disorder during service.  The earliest evidence of any 
gastrointestinal disorder was almost 6 years after the 
veteran separated from service.  A November 1958 private 
examination report noted a deformity of the duodenum on upper 
gastrointestinal examination.  A November 1958 VA hospital 
report reveals a final diagnosis of "psychophysiological 
gastrointestinal reaction manifested by functional 
indigestion."  Subsequent to this there records showing 
treatment for continued complaints of gastrointestinal 
symptoms.  

In this case the evidence submitted since the November 1990 
Board decision that refers to the veteran's gastrointestinal 
disorder includes VA medical treatment records and written 
statements from the veteran.  The Board again concludes that 
this evidence is not new; rather this evidence is cumulative 
and redundant of evidence which was already of before the 
Board when it denied service connection for a low back 
disorder in November 1990.  

Again, the RO has obtained a considerable volume of VA 
medical records since the 1990 Board decision.  Much of this 
evidence shows medical treatment for medical disorders 
unrelated to the veteran's gastrointestinal complaints. VA 
medical treatment records dating from 1990 until present 
reveal that the veteran has continued complaints of 
gastrointestinal symptoms including constipation and 
dysphagia.  However, none of these records in any way relates 
these complaints to the veteran's military service.

The written statements submitted by the veteran are merely 
recitations of his medical history along with his assertions 
that the evidence shows that his gastrointestinal disorder 
warrants service connection.  The Board also notes that the 
veteran has made these same assertions in numerous attempts 
to reopen this claim ever since the 1950s.  However, an 
appellant's own recitations of his medical history does not 
constitute new and material evidence sufficient to reopen his 
claim when this account has already been rejected by the VA. 
Chavarria v. Brown, 5 Vet. App. 468 (1993).  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the November 1990 
Board decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The Board's prior denial of service connection for a 
gastrointestinal disorder remains final.  See Colvin, 1 Vet. 
App. 171; 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156 (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claims for service connection for a back 
disorder and a gastrointestinal disorder but which would, if 
submitted,  be so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).








	(CONTINUED ON NEXT PAGE)


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for post traumatic stress disorder is 
denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a low back 
disorder, that benefit remains denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection 
gastrointestinal disorder, that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

